Citation Nr: 0911758	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  99-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as paranoid schizophrenia. 
 
2. Entitlement to service connection for an acquired 
psychiatric disorder, claimed as the result of Agent Orange 
exposure.  
 
3.  Entitlement to an initial rating in excess of 30 percent 
for peptic ulcer disease, status post vagotomy, antrectomy 
and Billroth II anastomosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 
1967.  He had service in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 1999 rating 
decision of the VA Regional Office (RO) in North Little Rock, 
Arkansas that granted service connection for peptic ulcer 
disease, status post vagotomy, antrectomy and Billroth II 
anastomosis.  A 30 percent disability rating was assigned, 
effective from February 25, 1998.  The Veteran appeals for a 
higher initial disability evaluation.  Therefore, analysis of 
this matter requires consideration of the rating to be 
assigned effective from the date of award of service 
connection. See Fenderson v. West, 12 Vet. App. 119 (1999).

The RO's May 1999 rating determination also denied service 
connection for schizophrenia, and an acquired psychiatric 
disorder, claimed as the result of Agent Orange exposure.

The appellant was afforded a personal hearing at the RO in 
September 2002.  

An April 2004 Board decision found that the Veteran had not 
timely filed an appeal to the denial of service connection 
for post-traumatic stress disorder (PTSD) for which the 
appellant had also filed a claim.  The April 2004 Board 
decision remanded the case as to the matters currently under 
consideration.  

Following review of the record, the issue of entitlement to 
an initial rating in excess of 30 percent for duodenal ulcer 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Schizophrenia was first clinically indicated a number of 
years after discharge from active duty. 

2.  An acquired psychiatric disorder is not a presumptive 
condition related to Agent Orange exposure.

3.  There is no competent evidence of record that ascribes an 
acquired psychiatric disorder to service or exposure to Agent 
Orange.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, claimed as 
schizophrenia, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 

2.  An acquired psychiatric disorder, claimed as the result 
of exposure to Agent Orange, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred due to such exposure. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has schizophrenia and/or an 
acquired psychiatric disorder that are of service onset, or 
is the result of exposure to Agent Orange from service in 
Vietnam for which service should be granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any 
medical or lay evidence that are necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claims by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VA duty to notify was fully satisfied by 
way of letters sent to the appellant in May 2004 and July 
2005 that fully addressed the required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
letters were not sent before the initial AOJ decision in this 
matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after 
providing notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the claims in a supplemental 
statement of the case issued in September 2008 after proper 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeals. 

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained voluminous VA inpatient and 
outpatient clinical records as well as private medical data.  
An extensive Social Security Administration medical file has 
been received.  The appellant was afforded a personal hearing 
in September 2002 and the case was remanded for further 
development in April 2004.  He has been afforded VA 
examinations in this regard.  The record does not otherwise 
indicate any additional existing evidence that is necessary 
for a fair adjudication of the claims.  Therefore, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist in the development of these claims. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claims are ready to be considered on the merits.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus or adult-onset diabetes, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2008).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii) (2008).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, which, 
among other things, provides a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era whether diagnosed with one of the identified 
diseases or not.

Factual Background

On examination in April 1964 for entrance into service, the 
Veteran indicated that he had frequent trouble sleeping or 
excessive worry.  Approximately three weeks later, he sought 
medical attention for what was described as an ulcer, as well 
as a complaint of "nerves".  Subsequent service treatment 
records show no further reference to psychiatric complaints 
or findings.  On examination in January 1967 for discharge 
from active duty, the appellant denied all psychiatric-
related symptoms.  

Post service, the evidence shows that the Veteran was 
admitted to a VA facility in October 1975 after being brought 
in by relatives for "help" with complaints that included 
black-out spells, chest pain and nerves.  It was reported 
that he had been in the White County Hospital for five days 
before the current admission, and had been taking Valium for 
five days, six times a day, for the past two weeks.  

The appellant was afforded a VA neuropsychiatric examination 
in January 1976 and related that he had worked as an auto 
mechanic until about October 1975 before being admitted to 
the VA hospital.  He said he had been "nervous and shook all 
over", that his heart was beating too fast , and that this 
had been building up for a long time.  The Veteran said that 
he had occasional crying spells, lost his temper at times, 
and that crowds upset him.  He related that he spent much of 
his time at home watching television. 

On mental status examination, the appellant was observed to 
have little facial expression and answered questions slower 
than usual.  The examiner noted that he did not display much 
emotion and seemed apathetic.  Following examination, a 
diagnosis of schizophrenia, chronic, undifferentiated type, 
was rendered.   

Subsequent VA clinical records that span more than 27 years 
reflect that the Veteran was treated consistently for 
symptoms that included insomnia, nervousness, anxiety, 
irritability, weight loss, feelings of worthlessness, 
hopelessness and helplessness, low energy, weakness and 
command auditory hallucinations, etc.  Various diagnoses were 
provided including major depression, schizophrenia, paranoid 
type, depressive disorder, anxiety neurosis with mild 
depressive features, and schizoaffective disorder.  He was 
hospitalized for such symptoms on numerous occasions.

On VA psychological examination in May 2004, the appellant 
reiterated complaints previously noted in the record.  Mood 
was depressed.  He reported auditory hallucinations involving 
voices telling him to "give it up" as well as some visual 
hallucinations.  Some persecutory ideation was noted.  The 
veteran also reported suicidal ideation but denied intent.  
Following mental status examination, a diagnosis of post-
traumatic stress disorder, chronic, (PTSD) was rendered.  The 
examiner commented that the appellant also met the criteria 
for a diagnosis of another psychiatric disorder although the 
exact nature of it was somewhat unclear.  It was noted that 
he had been diagnosed at various time with schizophrenia or a 
thought disorder that was not necessarily schizophrenia.  It 
was added that on the current examination, the hallucinations 
he reported were partially mood congruent which would argue 
for a psychosis associated with a mood disorder.

Legal Analysis

The evidence in this instance indicates that neither an 
acquired psychiatric disorder nor a psychosis was 
demonstrated in service, nor was a psychosis diagnosed within 
one year of discharge from active duty.  The evidence 
indicates that although the veteran voiced a complaint of 
"nerves" when seen at the very beginning of his service 
tenure, no complaints, findings, or diagnosis of any 
psychiatric condition is shown until he was admitted in 1975, 
more than eight years after discharge from active duty.  
Therefore, service connection for schizophrenia may not be 
granted on either a direct or presumptive basis. See 38 
U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 20078; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era and is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e). See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  However, the condition for 
which service connection is sought in this instance - an 
acquired psychiatric disorder - is not one of the diseases 
listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 
and 3.309.  Therefore, service connection for an acquired 
psychiatric disorder cannot be granted on a presumptive basis 
under those provisions.

Nonetheless, service connection for an acquired psychiatric 
disorder could potentially be established if the evidence 
otherwise showed that it was the result of exposure to Agent 
Orange. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

The record reflects, however, that there is no documentation 
in the record showing that any physician or any other 
competent source has attributed any acquired psychiatric 
disorder to Agent Orange exposure during active duty.  There 
is no evidence of record which definitively shows that a 
trained health care provider has identified or verified that 
the appellant now has a psychiatric disorder of service onset 
or related to Agent Orange exposure therein. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  The only evidence 
suggesting that there is a relationship has been the 
appellant's own statements to this effect.  The Board points 
out, however, that as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative evidence on a medical matter such as 
whether or not a disability is related to an incident of 
active duty. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In summary, the Board finds that there is no showing of an 
acquired psychiatric disorder, including schizophrenia, 
during service or within one year thereof, and there is no 
competent evidence that provides a link between any incident 
of military service, including Agent Orange exposure, and 
psychiatric disability.  The preponderance of the evidence is 
against the claims and service connection for an acquired 
psychiatric disorder, claimed as schizophrenia, and an 
acquired psychiatric disorder as a result of exposure to 
Agent Orange must be denied.

The Board would also point out that whether or not the 
veteran has PTSD was not discussed in this decision because 
that issue was administratively dismissed in April 2004 due 
to lack of Board jurisdiction.  However, to the extent that 
the Veteran wishes to reopen the claim, he is free to pursue 
this option and to contact the agency of original 
jurisdiction in this regard.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder as a result of exposure to Agent Orange is denied.


REMAND

The appellant asserts that the symptoms associated with his 
service-connected peptic ulcer are more disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.

The record discloses that the Veteran appears to receive 
regular VA outpatient treatment for multiple disabilities 
including ulcer.  The most recent records date through 
October 2004.  The record also reflects he was last examined 
for VA compensation purposes in May 2004.  The Board thus 
points out that there is almost a 5-year lapse of time since 
VA has evaluated any new clinical findings relating to the 
service-connected ulcer.  

The VA Court of Appeals for Veterans Claims (Court) has held 
that when the available evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination. See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Under the circumstances, the Board is of the 
opinion that a VA examination should be scheduled to 
determine the current status of the service-connected peptic 
ulcer. See also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity). 

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by when 
warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, as indicated previously, there appears to be 
outstanding VA outpatient/inpatient clinical records dating 
from November 2004 that should be requested and associated 
with the claims folder. See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following actions:

1  Review the claims file and 
ensure that all actions required by 
the Veterans Claims Assistance Act 
of 2000 (VCAA) are completed.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures 
contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holding in 
Vazquez-Flores, 22 Vet.App. 37 
(2008) are fully met and complied 
as to the remaining issue on 
appeal.

2.  VA outpatient records dating 
from November 2004 should be 
requested and associated with the 
claims folder.

3.  After sufficient time for 
receipt of additional VA records, 
the Veteran should be afforded a VA 
internal medicine examination to 
ascertain the status of the 
service-connected peptic ulcer 
disease, status post vagotomy, 
antrectomy and Billroth II 
anastomosis.  All indicated tests 
and studies should be performed, 
and clinical findings should be 
reported in detail and correlated 
to a specific diagnosis in a 
narrative format.  The claims file 
and a copy of this remand should be 
made available to the physician 
designated to examine the 
appellant.  The examiner should 
note whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include a 
discussion of the veteran's 
documented medical history and 
assertions.  The examiner should 
specifically state whether the 
Veteran experiences episodes of 
severe symptoms, and how often they 
occur, whether they are 
incapacitating, and how long they 
last, and whether the 
manifestations of the ulcer are 
continuous.  It should be noted 
whether or not the Veteran has 
anemia, weight loss, and/or  pain 
that is only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis, 
and recurrent melena.  The examiner 
should set forth the findings 
and/or opinions in a detailed 
narrative report.  

4.  The Veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or if a requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issue 
on appeal.  If the benefit is not 
granted, the Veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an opportunity 
to respond before the record is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


